Citation Nr: 1529917	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to a service connected disability.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to obesity.

3.  Entitlement to service connection for hypertension, to include as secondary to obesity.

4.  Entitlement to service connection for congestive heart failure, to include as secondary to obesity.

5.  Entitlement to service connection for sleep apnea, to include as secondary to obesity.

6.  Entitlement to service connection for lymphedema, to include as secondary to obesity.

7.  Entitlement to special monthly compensation based on permanent need for regular aid and attendance.

8.  Entitlement to an effective date prior to September 29, 2009, for a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Christopher J. Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served as a member of the United States National Guard, and his service predominantly consists of monthly periods of inactive duty for training dating from 1983 to 1988.  The Veteran also served on active duty for training from April 1, 1984 to July 6, 1984.

These matters come before the Board of Veterans Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis Indiana.  Issues numbered one through six, captioned above, were denied by the Board in January 2012.  Thereafter, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2012, via a Joint Motion for Remand and September 2012 Court Order, the January 2012 Board decision was vacated insofar as it pertains to these claims and the appeal was returned to the Board for further appellate review consistent with the directives contained in the Joint Motion for Remand.  In May 2013, the Board remanded the Veteran's claims for additional development.   After the issuance of a February 2015 supplemental statement of the case, these claims have been remitted to the Board for further appellate review.   

With respect to the issue of entitlement to special monthly compensation based on permanent need for regular aid and attendance, this issue comes to the Board after a February 2014 rating decision.

Regarding the claim of entitlement to an effective date prior to September 29, 2009, for a total rating based on individual unemployability due to service-connected disability (TDIU), this issue comes to the Board on appeal from a January 2011 rating decision.  This claim was before the Board in January 2012, at which time it was remanded in order for a statement of the case to be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After a November 2013 statement of the case was issued, the Veteran timely submitted a substantive appeal.  Accordingly, the Board will address this claim herein.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A.  Obesity; Diabetes Mellitus, Type II; Hypertension; Congestive Heart Failure; Sleep Apnea; and Lymphedema

These issues were remanded by the Board in May 2013 in order to undertake additional development.  Specifically, the Board directed the AOJ to provide the Veteran with a VA examination in order to ascertain whether his obesity is due to or aggravated by a service-connected disability, with a particular focus on the Veteran's service-connected depression and back disability.

In January 2014, the Veteran underwent a VA psychiatric examination to address the etiological relationship, if any, between his obesity and his service-connected depression.  Ultimately, the examiner opined that the Veteran's obesity "was not permanently aggravated by Major Depressive Disorder."  In support of this opinion, the examiner provided the following rationale:

The [V]eteran was markedly overweight in the 1980s while in military service.  [The] Veteran was released from military service for being obese and failing to meet physical fitness requirements of the military in 1988 after being given two Article 15s (Jan. 24, 1987 and Jan 15, 1988) for exceeding weight requirements and failure to progress in weight management program.  His military medical records report no problems with depression.  He was noted already to be significantly overweight with a Body Mass Index of 28.  There are numerous health assessments from when [the Veteran] was in military and [the Veteran] is not noted to have any depressive symptoms nor does he report any depressive symptoms.  He did not have any mental health treatment in military service.  Importantly, he displayed a marked tendency to gain weight and displayed repeated failures to loose [sic] weight while in the military before any depressive symptoms were noted.  (A review of his very large case file shows his first treatment for depression was in 2008, over 20 years later).  Numerous records from private medical doctors in [V]eteran's extensive case file indicate he was morbidly obese by at least 1998 before any depression was reported or noted by providers.  For example, Dr. Christenson, M.D, of Cicero, [Indiana,] noted on 10/21/1998 in a report submitted to the Social Security Disability Bureau that the [V]eteran was morbidly obese at that time but Dr. Christenson does not indicate any depressive symptoms are present or reported.  Dr. Christenson notes 'I examined Terrance Neptune in my office in 10/21/1998.  The patient is a 34 year-old male who says he has always been in quite satisfactory health.  He has always been relatively strong.  He was lifting a heavy weight in 1996 when after loading a semi-trailer he began to have severe back discomfort.'  Also of note is that the Social Security Disability Bureau found the [V]eteran's primary disability was his morbid obesity in 1999 when he was 294 pounds.  The [V]eteran is NOT noted to have any mental disorder or depression in their extensive multidiscipline report.  Therefore, overall, given the totality of the [V]eteran's case history, the [V]eteran's obesity is NOT seen as resulting from the [V]eteran's service-connected depressive disorder.  His morbid obesity preceded by over ten years any complaints by the [V]eteran of depressive symptoms.

In January 2014, the Veteran also underwent a VA examination to assess the etiological relationship, if any, between his obesity and his service-connected back disability.  The examiner ultimately opined that the Veteran's obesity "is less likely than not (less than 50 [percent] probability) proximately due to or the result of" his service-connected back disability.  In support of this conclusion, the examiner provided the following rationale, which was follow by extensive citations to medical literature:

It is our informed medical opinion after noted evaluation that even though [V]eteran's back condition has been indeed become more disabling IT IS LESS LIKELY THAN NOT that there is a causative relationship between his morbid obesity and this Back condition.  It is probable that it might be an important SECONDARY factor in persistence of Weight gain but we reiterate that it is unlikely that it would be expected to be a Major causative factor.  The rationale for this opinion is the medical expertise of the provider, the noted examination of [V]eteran, his medical records and his radiographic reports and an evaluation of current pertinent medical literature.

Although the January 2014 psychiatric VA examiner provided an etiological opinion that the Veteran's obesity was not aggravated by his service-connected depression, the entirety of the rationale concerns whether the Veteran's obesity was caused by his service-connected depression.  The examiner never discusses the rationale for the negative etiological opinion with respect to the issue of aggravation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As such, the Board finds that the January 2014 psychiatric VA examination is inadequate.

The other January 2014 VA examiner opined that the Veteran's obesity was not caused by the Veteran's service-connected back disability.  With respect to aggravation, the examiner opined that it is "probable" that the Veteran's service-connected back disability "might" be an important secondary factor in the "persistence of weight gain," but that it was "unlikely" to be a "major causative" factor.  (emphasis added).  Given the examiner's use of the words "probable" and "might," the Board finds that this rationale is equivocal.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (holding that a doctor's statement framed in terms such as "could have been" is not probative).  Further, the examiner opines that the Veteran's back disability might be a secondary factor in the "persistence of weight gain," but does not provide an explanation as to the difference(s) between the persistence of weight gain and obesity, if any.  For these reasons, the Board finds that this January 2014 VA examination is also inadequate.

As such, the Board finds that a remand of the Veteran's service connection claim for obesity is required in order to provide the Veteran with a new VA examination.  The issues of entitlement to service connection for diabetes mellitus, type II, hypertension, congestive heart failure, sleep apnea, and lymphedema are inextricably intertwined with the claim regarding obesity and, thus, they must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

B.  Special Monthly Compensation Based on the Permanent Need for Aid and Attendance

In June 2013, the Veteran submitted a claim of entitlement to special monthly compensation based on the permanent need for aid and attendance, which was denied in a February 2014 rating decision.  In March 2014, the Veteran submitted a timely notice of disagreement.  To date, the RO has not issued a statement of the case wherein this issue has been considered.  As such, the Board finds that a remand is required.  See Manlincon 12 Vet App at 240-41.

C.  Earlier Effective Date for TDIU

The issue of entitlement to an effective date prior to September 29, 2009 for TDIU is inextricably intertwined with the service connection claims begin remanded herein.  As such, the Board finds that a remand is required for contemporaneous consideration.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is remanded for the following action:

1.  The AOJ must afford the Veteran a VA examination.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's obesity is DUE TO or AGGRAVATED BY a service connected disability, with a particular emphasis on the Veteran's service-connected depression and back disability.  In so doing, the examiner must specifically address whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's obesity is a manifestation of a service-connected disability.

If, and only if the examiner determines that the Veteran's obesity was due to or aggravated by a service-connected disability, or is a manifestation of a service-connected disability, the examiner must also render an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus type II, hypertension congestive heart failure, sleep apnea and/or lymphedema is/are DUE TO or AGGRAVATED BY his obesity.

In providing the opinion(s), the examiner is advised that the term as least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, less likely weighs against the claim.  The examiner is further advised that the term aggravation means that the disorder increased in severity beyond its natural course.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the examination documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the above-captioned service connection claims must be re-adjudicated, as well as the issue of entitlement to an effective date prior to September 29, 2009, for TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  With respect to the issue of entitlement to special monthly compensation based on permanent need for regular aid and attendance, the AOJ must issue the Veteran a statement of the case and notification of his appellate rights.  The AOJ must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

